Citation Nr: 1726915	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to November 1969 and from December 1971 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) from a Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) rating decision in February 2013 that (1) continued a noncompensable (0 percent) rating for right ear hearing loss; (2) denied service connection for left ear hearing loss; and (3) denied service connection for tinnitus.
In May 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.
A September 2016 Board decision remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Tinnitus was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to an event, injury, or disease in service.

2. Left ear hearing loss was not manifested in service; left ear sensorineural hearing loss (SNHL) was not manifested in the first year following service; and the preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss is related to an event, injury or disease in service.

3. The Veteran is service-connected for right ear hearing loss (and not left ear hearing loss) and, during the period on appeal, has no higher than Level VIII hearing acuity in the right ear.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016)

2. Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2016).

3. The criteria for a compensable evaluation for a service-connected right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.321(b), 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by January 2012 and October 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's post-service treatment records has been completed.  VA examinations were performed in June 2012, November 2012 and, in accordance with the September 2016 remand, in November 2016.  The Board finds the November 2016 examination adequate for rating purposes.  The examiner reviewed the Veteran's claims file, conducted thorough examinations, provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales and citation to medical literature.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran reports that he incurred hearing loss in his left ear as a result of in-service noise exposure.  The Veteran's DD Form 214 reflects that his military occupational specialties (MOS) while on active duty were as a truck driver and as an engineer equipment repairman, and that he was awarded an expert rifle badge.  Therefore, in-service noise exposure has been established.

Service treatment records (STRs) do not include any report of hearing loss or tinnitus.   On August 1967 pre-induction examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5	
5
NA
5
35
LEFT
10
10
0
5
15

The Veteran's ears were clinically evaluated as normal.  The Veteran reported that he did not have and had not ever had hearing loss, running ears, ear, nose, or throat trouble.

On October 1969 service separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15	
15
15
NA
55
LEFT
15
15
15
NA
25

The Veteran's ears were clinically evaluated as normal.  The Veteran reported that he did not have and had not ever had hearing loss, running ears, ear, nose, or throat trouble.

At an October 2010 VA PTSD screening, the Veteran reported difficulty hearing what others say.

An October 2010 VA primary care treatment note indicates that the Veteran reported he had been hard of hearing for about three to four years.  

At a December 2010 VA audiology consultation, the Veteran reported a decrease in hearing sensitivity beginning four to five years beforehand, and reported difficulty communicating on the telephone, having to have the television at a significantly louder volume than normal, and often asking others to repeat themselves.  The audiologist noted the Veteran had a history of military noise exposure as well as post-service occupational noise exposure as a truck driver for 35 years.  She also noted he had a cerumen (wax) impaction in his right ear.  The Veteran reported that he did not have tinnitus.  The audiologist noted audiometric testing revealed normal hearing sensitivity sloping to a moderately-severe rising to moderate SNHL bilaterally.  She also noted there was significant acoustic asymmetries of 20 to 45 decibels present with worse in the right ear.  Word recognition scores were 88 percent for the left ear, and 80 percent for the right ear.  The diagnosis was asymmetric hearing loss (worse in the right ear). 
At a January 2011 VA otolaryngology consultation, the Veteran reported ringing in his ears, and difficulty hearing out of his right ear.  The diagnoses were tinnitus, hearing loss, and sensorineural hearing loss with right sided cerumen impaction. 

In a January 2011 VA audiology note, the audiologist reported no significant change in puretone thresholds since the December 2010 examination. 

The Veteran was fitted for hearing aids in April 2011.

On October 2011 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25	
40
60
70
75
LEFT
25
30
40
65
55

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 80 percent in the left ear.  Based on this examination, bilateral sensorineural hearing loss was diagnosed.  The Veteran reported that he was unsure of when his hearing loss began and that he "had good hearing when he was in the service."  The Veteran also reported that he has difficulty hearing in the presence of background noise and when more than one person is talking.  The Veteran denied tinnitus.  The examiner opined that the Veteran's left hearing loss was less likely than not related to his military noise exposure because the Veteran was discharged from service with normal hearing in his left ear.  The examiner opined that the Veteran's right ear hearing loss was more likely than not a result of the Veteran's military noise exposure because there was a significant decrease in hearing noted at 4000 hertz when comparing the induction audiogram to the discharge audiogram.  

In a December 2011 rating decision, service connection for right ear hearing loss was granted with a noncompensable (0 percent) evaluation, effective June 27, 2011. 

In a February 2012 VA addendum to the October 2011 examination report, the examiner noted the Veteran denied having tinnitus at the October 2011 examination and because there was no evidence of tinnitus noted in the Veteran's STRs, the examiner indicated that no examination was necessary for tinnitus. 

At a June 2012 VA tinnitus examination, the Veteran reported recurrent tinnitus.  He reported that "he has episodic left tinnitus, onset a couple of years ago. He reports onset of constant right tinnitus about 2 or 3 months ago. He does not associate onset of the tinnitus in either ear with any specific circumstance."  The Veteran also did not report tinnitus occurring during military service.   The examiner opined that the Veteran's tinnitus was less likely than not a symptom associated with the Veteran's hearing loss because the Veteran reported initial onset of tinnitus "a couple of years ago," did not report tinnitus during VA examinations in 2010 and 2011, and denied tinnitus during military service.  The examiner noted that she conducted the examination without review of the Veteran's claim file, but opined that, because a tinnitus diagnosis is by a patient's self-report, it was unlikely that a review of the Veteran's claims file would provide additional evidence about a history of tinnitus, given that the Veteran reported a more recent onset.  

In an October 2012 statement, the Veteran reported that his "right ear rings about all the time and sometimes it rings really loud."  He also reported that his left ear rings sometimes.  

At a November 2012 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30	
50
70
80
80
LEFT
25
30
65
75
65

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 80 percent in the left ear.  Based on this examination, bilateral sensorineural hearing loss was diagnosed.  The examiner noted the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work because the Veteran reported he has trouble hearing high pitched voices and he currently wears a hearing aid in each ear.  The Veteran also reported recurrent tinnitus that began about 2-3 years beforehand, and the circumstances of its onset are unknown.  The examiner noted the Veteran's tinnitus impacted the ordinary conditions of daily life, including the ability to work because the Veteran's tinnitus disrupts his sleep.  

In a January 2013 VA addendum, the November 2012 VA examiner opined that, based on a review of the claim file, it was less likely than not that tinnitus was a result of military noise exposure or a symptom associated with service-connected hearing loss.

At the May 2016 videoconference hearing, the Veteran testified that his hearing has worsened since he was granted service connection for his right ear hearing loss in December 2011.  He testified that the ringing in his ears also had gotten worse.  He also testified that he could not remember when the ringing in his ears began, but it was "a long time" ago.  He testified that his tinnitus started before he filed his claim in 2011, so believed it was during the 2000s.  The Veteran also submitted two additional pieces of evidence in support of his claim.  He submitted two studies regarding the delayed effects of noise exposure on hearing loss, a 2006 Institute of Medicine study "Noise and Military Service: Implications for Hearing Loss and Tinnitus," and a 1983 abstract of a Hearing Research journal article "Delayed Effects of Noise on the Ear." 

The abstract of the 1983 Hearing Research journal article "Delayed Effects of Noise on the Ear," describes a hearing loss study using rats that suggests "that while the delayed effects of noise are normally small, exposure [to noise] might trigger a pronounced hearing loss in subjects with fragile ears."

The 2006 article "Noise and Military Service: Implications for Hearing Loss and Tinnitus," notes that there is little evidence to address the question of whether the effects of noise exposure at younger ages can lead to delayed onset of noise-induced hearing loss later in life.  The article noted "no longitudinal studies have examined patters of hearing loss over time in noise-exposed humans or laboratory animals who did not develop hearing loss at the time of the noise exposure."  "The committee's understanding of the mechanisms and process involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The article did note however, that it is possible "than an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  

At a November 2016 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50	
60
70
80
80
LEFT
30
40
60
70
75

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 84 percent in the left ear.  Based on this examination, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's left ear hearing loss was less likely than not caused by or the result of an event in service because the Veteran had normal hearing sensitivity at service entrance and there was no significant change on service separation examination.  The examiner noted the Institute of Medicine "stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  The examiner also noted that the Institute of Medicine panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely and that the Veteran had not reported left ear hearing loss during service.  The examiner noted that the Veteran's current hearing loss affected the ordinary conditions of daily life (including the ability to work) because Veteran had difficulty understanding conversation.  

As for tinnitus, the November 2016 examiner noted that the Veteran reported recurrent tinnitus with an onset in the 2000s.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran denied tinnitus on evaluation in 2011 and his reported onset of tinnitus was around the same time that he experienced a stroke.  The examiner noted no tinnitus was documented in service medical records and that the past reported onset of tinnitus was not close to service.  He also noted that the Veteran was exposed to 35 years of post-service noise in his occupation as a truck driver, which the examiner opined "may have contributed to tinnitus."

Legal Criteria - Service Connection in General

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a).

Lay testimony is competent to establish the presence of observable symptoms and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptoms sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic condition (including sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303 (b).  Certain chronic diseases (including sensorineural hearing loss and tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

For VA disability benefits purposes, hearing loss is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Tinnitus

The Board finds that the evidence of record does not support a finding of service connection for tinnitus.

There is no evidence and there are no allegations that tinnitus began during service or manifested to a degree of 10 percent or more within one year of separation.  Furthermore, the medical evidence of record does not relate the Veteran's current tinnitus to service.  The November 2016 VA examiner noted the Veteran had noise exposure during service but opined that tinnitus was not related to service based on the Veteran's reported date of onset of his tinnitus (beginning in the 2000s), the denial of tinnitus on evaluation in 2011, and the Veteran's significant post-service occupational noise exposure.  The examiner's conclusions are based on an accurate factual foundation and supported by sound reasoning and, accordingly, the opinion is highly probative.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). There is no medical opinion to the contrary.
In the absence of any persuasive and probative evidence that the Veteran's tinnitus is causally related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's reports of experiencing tinnitus and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of an in-service injury, as well as with respect to the existence and continuity of observable medication conditions.  See e.g., Washington v. Nicholson, 19 Vet. App 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the earliest reported onset of tinnitus is in the 2000s, which is still nearly thirty years after separation. 

Further, while the Veteran is qualified to report when he began experiencing tinnitus, he is not qualified to provide an opinion about the cause of his tinnitus, which is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

In conclusion, the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply, and the Board is unable to grant this claim.  See 38 U.S.C.A. § 5107 (b).

Service Connection for Left Ear Hearing Loss

As noted above, the Veteran has been diagnosed with a left ear hearing loss disability for VA compensation purposes, and in-service noise exposure has been established.  What is needed before the claim may be granted is evidence of a causal connection between hearing loss and the in-service noise exposure. 

As to presumptive service connection for a chronic disease under 38 U.S.C.A. § 1112, a qualifying hearing loss disability in the left ear (as defined in 38 C.F.R. § 3.385) was not manifested in service and SNHL was not manifested in the first year following service.  The earliest documentation of a qualifying right ear hearing loss disability is in December 2010, nearly forty years after separation.  Thus, service connection for a hearing loss disability is not warranted on a presumptive basis or on the basis that it manifested in service and persisted since that time. 

In the absence of in-service onset and post-service continuity of symptoms, what is left for consideration is whether the Veteran's current left ear hearing loss disability may be related in any other way to the in-service noise exposure.  The Board finds that the evidence does not support such a connection, for the reasons below.

The November 2016 VA examiner opined the Veteran's left ear hearing loss was less likely than not caused by or a result of an event in the military service. The examiner explained that, based on the Veteran's STRs, there was no significant change in the Veteran's hearing in his left ear during service and, while he did have noise exposure during service, based on the "current understanding of auditory physiology," a prolonged delay of noise-induced hearing loss after service was unlikely.  These conclusions were based on an accurate factual foundation and supported by sound reasoning and citation to medical literature.  Accordingly, the Board finds that, read as a whole, the opinion is highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgement on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary as to the cause of the Veteran's left ear hearing loss.

While the Veteran is qualified to report that he experiences some degree of hearing loss, he is not qualified to provide an opinion about the cause of his hearing loss, which is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, although the Veteran may sincerely believe that the in-service noise exposure caused delayed hearing loss, he is not qualified to provide an opinion about this complex medical question.  Id.

In conclusion, the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply, and the Board is unable to grant the claim.  See 38 U.S.C.A. § 5107 (b).


Disability Rating of Right Ear Hearing Loss

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85. 

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation. Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more. 38 C.F.R. § 4.86 (a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (b). 

In claims involving service connection for impaired hearing in only one ear, such as this current appeal, the non-service connected ear will be assigned a Roman numeral designation of I in order to determine the percentage evaluation from Table VII.  38 C.F.R. § 4.85 (f).

A noncompensable (0 percent) evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX.  A ten percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X or XI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

"Staged" ratings are appropriate where different levels of severity are shown during distinct periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

In this case, there is no audiometry testing showing a hearing impairment warranting a compensable rating at any time during the course of this appeal.  

The November 2012 VA examination found Level VII hearing acuity in the right ear, and the November 2016 VA examination found Level VIII hearing acuity.  While both examinations show an exceptional pattern of hearing loss as defined in 38 C.F.R § 4.86(b), under Table VIa, the right ear reflects a lower Level VI hearing acuity.  

Because only the right ear hearing loss is service-connected, the left ear must be assigned a Roman numeral designation of I (despite the fact that the examination included audiometric results for the left ear).  See 38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 4.85, Table VII, the Veteran's hearing acuity warrants a noncompensable (0 percent) rating under Code 6100, because a compensable rating is only warranted with a designated Level I for hearing acuity at Level X or XI.  Throughout the period on appeal, the Veteran's right ear hearing loss has not been worse than Level VIII.  Accordingly, a higher (compensable) rating for the Veteran's right ear hearing loss cannot be granted.

The Board acknowledges that the Veteran is qualified to report the observable symptoms he experiences, including increased difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a noncompensable (0 percent) rating for the right ear.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question that the functional impairment is consistent with what the Veteran describes.  However, that impairment is contemplated by the rating now assigned. 

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.  The Board notes that this decision does not leave the Veteran without recourse. If the service-connected right ear hearing loss should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation now based on the mere potential for such worsening would be premature.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


